Exhibit 10.34

 

     Your Name:                                                    Total No. of
Shares:                               

CRYOLIFE RESTRICTED STOCK AWARD AGREEMENT

CRYOLIFE, INC. (“CryoLife”) is pleased to grant you the restricted stock award
described below (“Stock Award”). This grant is made subject to the further terms
and conditions set forth in this Agreement and the terms of the CryoLife, Inc.
2002 Stock Incentive Plan (the “Plan”).

 

Effective Date:  

 

  Total Number of Shares of Stock Award:  

 

  Vesting:  

 

   

 

   

 

   

 

 

The following documents accompany this Award Agreement:

Additional Terms and Conditions of Your Restricted Stock Award describes
transferability of your award, what happens if you cease to be a member of the
CryoLife Board of Directors (the “Board of Directors” or “Board”) before all or
a portion of your Stock Award vests, where to send notices and other matters.

The Plan contains the detailed terms that govern your Stock Award. If anything
in this Agreement or the other attachments is inconsistent with the Plan, the
terms of the Plan, as amended from time to time, will control.

The Plan Prospectus Document covering the Stock Award contains important
information, including federal income tax consequences.

Most Recent Annual Report of CryoLife (not attached if you previously received
the Most Recent Annual Report).



--------------------------------------------------------------------------------

Please sign below to show that you accept this Stock Award after review of the
above documents. Keep a copy and return both originals to Suzanne K. Gabbert,
CryoLife, Inc., 1655 Roberts Blvd., NW, Kennesaw, GA 30144.

 

CRYOLIFE, INC.     GRANTEE: By:  

 

      Name:       Print Your Name: Its:       Date:  

 

Date:  

 

     

ADDITIONAL TERMS AND CONDITIONS OF YOUR RESTRICTED STOCK AWARD

EFFECT OF TERMINATION OF SERVICE. You must be a member of the CryoLife Board of
Directors on the applicable vesting date to be entitled to the vesting of your
Stock Award on such date. If you cease to be a member of the CryoLife Board of
Directors (including, without limitation, by reason of death, disability or
retirement from the Board), then the portion of your Stock Award which has not
vested as of the date of termination of Board service shall automatically be
forfeited and cancelled as of the date of such termination of Board service.

STOCK AWARD SHARE CERTIFICATES. Certificates representing the shares of Common
Stock to be issued pursuant to the Stock Award shall be issued in your name and
shall be held by CryoLife until the Stock Award is vested or forfeited as
provided herein. Following vesting of your Stock Award, upon your written
request, CryoLife shall promptly deliver to you a certificate or certificates
representing the shares as to which the Stock Award has vested, free of the
restrictions described in the following section. Your rights in your Stock Award
are contingent upon your executing and returning to the Company a form of stock
power with respect to the shares subject to your Stock Award.

RIGHTS WITH RESPECT TO STOCK AWARD PRIOR TO VESTING. You may not transfer your
Stock Award or the shares to be issued hereunder prior to vesting. Once this
Stock Award vests, you may receive transferable certificates representing the
vested portion. Prior to vesting, you are entitled to all other rights as a
shareholder with respect to the shares underlying the Stock Award, including the
right to vote such shares and to receive dividends and other distributions, if
any, payable with respect to such shares after the date of grant.

NOTICES. All notices delivered pursuant to this Agreement shall be in writing
and shall be (i) delivered by hand, (ii) mailed by United States certified mail,
return receipt requested, postage prepaid, (iii) sent by an internationally
recognized courier which maintains evidence of delivery and receipt, (iv) sent
by fax to (770) 590-3754, or (v) sent by email to gabbert.suzanne@cryolife.com.
All notices or other communications shall be directed to the following addresses
(or to such other addresses as such parties may designate by notice to the other
parties):

 

To CryoLife:    CryoLife, Inc.    1655 Roberts Blvd., NW    Kennesaw, GA 30144
   Attention: Secretary To you:    The address set forth in the
Agreement



--------------------------------------------------------------------------------

MISCELLANEOUS. Failure by you or CryoLife at any time or times to require
performance by the other of any provisions in your Restricted Stock Award
Agreement (“Agreement”) will not affect the right to enforce those provisions.
Any waiver by you or CryoLife of any condition or of any breach of any term or
provision in this Agreement, whether by conduct or otherwise, in any one or more
instances, shall apply only to that instance and will not be deemed to waive
conditions or breaches in the future. If any court of competent jurisdiction
holds that any term or provision of this Agreement is invalid or unenforceable,
the remaining terms and provisions will continue in full force and effect, and
thus Agreement shall be deemed to be amended automatically to exclude the
offending provision. This Agreement may be executed in multiple copies and each
executed copy shall be an original of this Agreement. This Agreement shall be
subject to and governed by the laws of the State of Georgia. No change or
modification of this Agreement shall be valid unless it is in writing and signed
by the party against which enforcement is sought, except where specifically
provided to the contrary herein. This Agreement shall be binding upon, and inure
to the benefit of, the permitted successors, assigns, heirs, executors and legal
representatives of the parties hereto. The headings of each section of this
Agreement are for convenience only. This Agreement, together with the Plan,
contains the entire Agreement of the parties hereto, and no representation,
inducement, promise, or agreement or other similar understanding between the
parties not embodied herein shall be of any force or effect, and no party will
be liable or bound in any manner for any warranty, representation, or covenant
except as specifically set forth herein or in the Plan.